UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-02898 ­­The Value Line U.S. Government Money Market Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31 Date of reporting period: September 30, 2012 Item I.Schedule of Investments A copy of Schedule of Investments for the period ended 9/30/12 is included with this Form. Value Line U.S. Government Money Market Fund, Inc. Schedule of Investments (unaudited) September 30, 2012 Principal Amount Yield† Maturity Date Value U.S. GOVERNMENT AGENCY OBLIGATIONS(18.9%) $ Federal Home Loan Bank Discount Notes % 12/19/12 $ Federal Home Loan Mortgage Corporation Discount Notes 10/1/12 Federal Home Loan Mortgage Corporation Discount Notes 10/11/12 Federal Home Loan Mortgage Corporation Discount Notes 11/19/12 Federal Home Loan Mortgage Corporation Discount Notes 12/3/12 Federal Home Loan Mortgage Corporation Discount Notes 12/17/12 Federal Home Loan Mortgage Corporation Discount Notes 12/17/12 Federal National Mortgage Association Discount Notes 12/5/12 Federal National Mortgage Association Discount Notes 12/19/12 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Amortized Cost $12,447,080) COMMERCIAL PAPER(3.1%) Brown-Forman Corp. 10/9/12 Northwest Natural Gas Co. 10/12/12 TOTAL COMMERCIAL PAPER (Amortized Cost $1,999,851) REPURCHASE AGREEMENT(78.0%) With Morgan Stanley, 0.19%, dated 09/28/12, due 10/01/12, delivery value $51,300,812 (collateralized by $50,195,000 U.S. Treasury Notes 2.3750% due 09/30/14, with a value of $52,339,406) TOTAL REPURCHASE AGREEMENTS (Amortized Cost $51,300,000) TOTAL INVESTMENT SECURITIES(100.0%)
